Citation Nr: 0010409	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1977 to September 
1980, active duty for training from June 17 through 29, 1989, 
and inactive duty for training on September 17 and 18, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

When the appeal was previously before the Board in July 1998 
it was remanded.  At that time the issues of entitlement to 
service connection for disability manifested by chest pain 
and service connection for neck and shoulder disability were 
in appellate status.  A July 1999 RO decision granted service 
connection for disc disease of the neck and back with 
radiculopathy to the left shoulder and chest.  Accordingly, 
these issues are moot.  

A July 1999 RO decision denied entitlement to service 
connection for a right foot disability on a secondary basis.  
In a July 1999 statement the veteran indicated his belief 
that he had right foot disability directly related to active 
service.  The issue of entitlement to service connection for 
right foot disability on a direct basis is referred to the RO 
for its consideration.  



FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
residuals of head injury, to include headaches, is not 
plausible.  

2.  An unappealed RO decision in May 1990 held that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a left foot disability.  

3.  Evidence received since the May 1990 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for service 
connection for a left foot disability.  

4.  The claim of entitlement to service connection for a left 
foot disability is not plausible.  

5.  A June 1989 Board decision denied entitlement to service 
connection for a knee disability.  

6.  Evidence received since the June 1989 Board decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for service 
connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a head injury, to include headaches, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a left foot 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).  

3.  The claim of entitlement to service connection for a left 
foot disability is not well grounded.  38 U.S.C.A. § 5107(a).  

4.  New and material evidence has been received and the claim 
of entitlement to service connection for a left knee 
disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Head Injury

A June 1988 RO decision denied service connection for 
residuals of a head injury.  In August 1988 a notice of 
disagreement with this action was received.  The appeal has 
remained pending since that time.  The threshold question 
that must be resolved is whether the veteran's claim of 
entitlement to service connection for residuals of a head 
injury is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation.  The claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or a medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
In order for a claim for service connection to be considered 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 232, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

An August 1979 service medical record reflects that the 
veteran complained of having a wooden door fall on the back 
of his head.  He complained of dizziness and a headache.  He 
reported that he did not pass out, but complained of seeing 
spots before his eyes.  Examination revealed that his pupils 
dilated equally and there was a lump on the back of his head.  
The assessment was possible tissue damage.  At the time of 
the veteran's August 1980 service separation examination he 
advised the examiner of having had the door fall on his head.  
He reported daily headaches and indicated he had been told 
they were due to eye strain.  He indicated that he did not 
know if he had dizziness.  The report of the examination 
reflects that the veteran's head and neurologic system were 
normal.  

A September 1994 service medical record reflects that the 
veteran had been involved in a motor vehicle accident.  He 
reported that he was not experiencing dizziness or headaches.  
The remainder of the veteran's service medical records 
relating to his active service, active duty for training, and 
inactive duty for training do not indicate complaint, 
finding, or treatment with respect to any head injury or 
residual thereto, including headaches and vertigo.  

A July 1998 VA treatment record reflects that the veteran 
reported having vertigo since a motor vehicle accident in 
1994.  December 1998 VA treatment records reflect the 
veteran's complaints of vertigo and dizziness.  A May 1999 
report by a VA psychologist notes the veteran's complaints of 
vertigo as well as lightheadedness and indicates that 
dizziness or vertigo should be addressed by neurology.  
Reports relating to VA examinations conducted in May 1999 do 
not provide any pertinent findings regarding residuals of a 
head injury or complaints of vertigo and dizziness.  

In order for the veteran's claim of entitlement to service 
connection for residuals of a head injury, to include 
headaches and vertigo, to be well grounded, he must submit 
medical evidence that he currently has this disability and 
that it is related to active service.  The veteran has 
offered statements regarding his belief that he currently has 
residuals of a head injury, including headaches and vertigo, 
and while his statements are presumed credible for purposes 
of this appeal, he is not qualified, as a lay person, to 
establish a medical diagnosis or medical etiology merely by 
his own assertion, as such matters require medical expertise.  
See Grottveit and Espiritu.  There is no competent medical 
evidence that reflects that the veteran currently has 
residuals of a head injury, including headaches and vertigo.  
There is no competent medical evidence that indicates that 
the veteran currently experiences disability manifested by 
headaches or vertigo and there is no competent medical 
evidence that relates the veteran's complaints of headaches, 
dizziness, or vertigo to any inservice head injury.  The 
Board therefore concludes that without the requisite 
competent medical evidence indicating that the veteran 
currently has any residual of a head injury that is related 
to active service, his claim for service connection for 
residuals of a head injury, including headaches and vertigo, 
is not well grounded.  Caluza.  

Although the Board has disposed of the claim of entitlement 
to service connection for residuals of a head injury, to 
include headaches, on a ground different from that of the RO, 
that is, whether the claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  When the RO 
originally denied the claim in 1988, it did so on the merits.  
Although the statement of the case, issued in July 1999, 
phrased the issue as whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for residuals of a head injury, the statement of 
the case issued in this appeal in conjunction with other 
issues currently before the Board provided the veteran with 
laws and regulations relating to the grant of service 
connection on a direct basis.  Further, in light of the RO's 
original determination on the merits and the subsequent 
determination that if the claim were reviewed on a new and 
material basis there was insufficient evidence to reopen the 
claim, it is clear that a remand by the Board for the RO to 
issue a statement of the case reflecting consideration of 
this claim on a de novo basis would not result in any 
benefits flowing to the appellant.  See Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  Left Foot

A May 1990 RO decision denied service connection for a left 
foot disability.  The veteran was notified of that decision, 
and his appellate rights, but he did not initiate an appeal.  
As such, that determination is final.  38 U.S.C.A. § 7105 
(West 1991).  He is now seeking to reopen his claim for 
service connection for a left foot disability.  With respect 
to this claim, the Board finds, as discussed below, that he 
has submitted new and material evidence.  

The evidence of record prior to the May 1990 RO decision 
included the veteran's service medical records from his 
period of active service.  An August 1978 service medical 
record reflects that the veteran complained of pain in both 
feet.  The assessment was athlete's foot.  A June 1980 
service medical record reflects that the veteran complained 
of blisters on his feet.  The report of a July 1980 X-ray of 
the veteran's left foot reflects that it was normal.  At the 
time of the veteran's August 1980 service separation 
examination he indicated that he did not know if he had foot 
trouble.  The report of the August 1980 service separation 
examination reflects that his feet were normal.  

Subsequent to the May 1990 RO decision additional evidence 
has been added to the record including service medical 
records relating to a period of active duty for training in 
1989 as well as VA and private treatment records.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  Prior to the May 1990 RO denial there was no 
evidence of record indicating that the veteran had injured 
his left foot during a period of service.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that while 
"not every piece of new evidence is 'material'; we are 
concerned, however, that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Considering this, the Board concludes 
that the new evidence relating to an injury of the veteran's 
left foot during active duty for training contributes "to a 
more complete picture of the circumstances surrounding the 
origin of" any left foot disability.  Id.  Therefore, new and 
material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108.  

Having determined that new and material evidence has been 
submitted under the Hodge standard, the Board must then 
determine whether the claim is well grounded before 
adjudicating the case on the merits or undertaking to assist 
the veteran in development of his claim.  Winters.  The 
criteria for what constitutes a well-grounded claim has 
previously been set forth above.  

A June 1989 service medical record reflects that a jeep ran 
over the veteran's left forefoot.  It indicates that the 
veteran reported he was told that he had a hairline fracture.  
The assessment was contusion of the foot.  A subsequent June 
1989 service medical record reflects that the veteran 
experienced pain on the lateral aspect of the left foot and 
around the hallucis.  There was no swelling.  Service records 
also reflect that the veteran was issued crutches.  

VA treatment records, dated in July 1989, reflect that the 
veteran was seen with complaints relating to his feet.  A 
mid-July 1989 assessment was flat feet.  A late July 1989 VA 
record reflects the veteran's complaints with respect to his 
feet and his report with respect to the left foot being run 
over by jeep.  The impression was possible neuralgia of the 
feet secondary to previous injury.  A February 1997 statement 
from a VA health care provider reflects that the veteran had 
been diagnosed with peripheral neuropathy of the feet and 
indicates that he had a fungal infection of the feet.  

A June 1998 statement from a VA health care provider reflects 
that the veteran had been seen for pain in his feet and had a 
diagnosis of osteoarthritis of both feet.  A February 1999 VA 
treatment record reflects an assessment including plantar 
fascitis.  

The report of a May 1999 VA general medical examination 
reflects that the veteran complained of bilateral foot pain.  
Examination of the feet revealed no gross abnormalities.  
There was mild subjective tenderness to palpation over the 
soles of the feet.  It indicates that a January 1998 X-ray of 
the feet was indicated to be normal.  The diagnosis included 
pain in both feet of undetermined etiology.  

In order for the veteran's reopened claim of entitlement to 
service connection for a left foot disability to be well 
grounded, he must submit medical evidence that he currently 
has this disability and that it is related to active service.  
There is competent medical evidence that the veteran 
currently has disability of the left foot.  The veteran has 
indicated his belief that his current left foot disability is 
related to an injury he sustained during active duty for 
training in 1989.  While his statements and testimony are 
presumed credible for purposes of this appeal, he is not 
qualified, 

as a lay person, to establish a medical diagnosis or medical 
etiology merely by his own assertion, as such matters require 
medical expertise.  See Grottveit and Espiritu.  

The only competent medical evidence that makes any reference 
to causation with respect to any current disability of the 
feet is the July 1989 VA treatment record that reflects an 
impression of possible neuralgia of the feet secondary to 
previous injury.  However, this impression neither 
specifically diagnoses a current disability nor provides any 
finding of probability with respect to relating the current 
disability to the inservice injury.  The impression, in 
essence, implies the possibility that the veteran had the 
disability of neuralgia and implies the possibility that the 
neuralgia was secondary to the previous injury.  Indicating 
that a possibility exists is the equivalent of saying may or 
may not and is too speculative to establish a plausible 
claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
Therefore, there is no competent medical evidence of record 
that provides any nexus between any of the identified 
currently manifested disabilities of the left foot and the 
veteran's service.  Without the requisite competent medical 
evidence indicating that there is a nexus between current 
disability and service, including the injury in 1989, the 
veteran's claim for service connection for a left foot 
disability is not well grounded.  Caluza.  

Although the Board has proceeded, following the reopening of 
the veteran's claim, to dispose of the claim of entitlement 
to service connection for a left foot disability without 
remand to the RO, the veteran has not been prejudiced by the 
Board's decision.  When the RO adjudicated the veteran's 
claim, it determined that new and material evidence had been 
submitted and readjudicated the claim on a de novo basis.  In 
assuming that the claim is well grounded, the RO accorded the 
veteran greater consideration than his claim warranted under 
the circumstances.  Bernard.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette.  


III.  Left Knee

The veteran is seeking to reopen his claim for service 
connection for a left knee disability.  With respect to this 
claim, the Board finds, as discussed below, that he has 
submitted new and material evidence.  

A November 1986 RO decision denied service connection for 
knee disability, and this denial was affirmed by a June 1989 
Board decision.  The evidence of record at the time of the 
June 1989 Board decision included service medical records 
indicating that the veteran had bruised his knee, but the 
record did not contain evidence of a current knee disability.  
The June 1989 Board decision represents the most recent final 
denial of the issue on any basis.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999); Evans v. Brown, 9 Vet.App. 273 (1986).  
In this regard, the Board notes that an RO decision in June 
1990, which held that new and material evidence had not been 
received to reopen a claim for service connection for a left 
knee disability, was not appealed.  However, the United 
States Court of Appeals for Veterans Claims (Court) has 
interpreted Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) as 
holding that the failure of VA to fulfill the duty to assist 
by obtaining pertinent VA medical records "vitiates the 
finality of an RO decision for purposes of direct appeal."  
Tetro v. West, No. 97-1192 (U.S. Vet. App. Apr. 4, 2000).  In 
this regard, the Board notes that a June 4, 1990 VA treatment 
report in existence at the time of the June 21, 1990 RO 
denial was not then of record nor considered.  That record 
reflects chondromalacia of the patella of the left knee, a 
current left knee disability.  As demonstration of current 
disability is a criterion for the grant of service 
connection, and this criterion had not been previously met, 
it constitutes a pertinent VA medical record which vitiates 
the finality of the unappealed June 1990 RO decision.  As 
such, that decision remains open, and is the rating decision 
on appeal with regard to the left knee.  The report of an 
April 1998 VA MRI of the left knee reflects an impression 
that includes mucinous degenerative changes involving the 
posterior horn of the lateral meniscus.  The report of a May 
1999 VA general 
medical examination reflects diagnoses including cartilage 
damage to the left knee of undetermined etiology.  

The criteria for establishing service connection and 
submitting new and material evidence has previously been set 
forth.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Elkins and 
Winters.  With consideration that the previous denial was 
based upon factors including the absence of current 
disability, the Board believes that competent medical 
evidence indicating that there is current disability of the 
left knee is new and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
even if it will not eventually alter the rating decision.  
Hodge.  

Therefore, new and material evidence has been submitted and 
the claim of entitlement to service connection for a left 
knee disability is reopened, subsequent to the last prior 
final denial in a June 1989 Board decision.  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for residuals of a head injury, to include 
headaches, not having been submitted, the appeal with respect 
to this issue is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left foot disability 
is reopened, and to this extent, the appeal with respect to 
this issue is granted.  

Evidence of a well-grounded claim of entitlement to service 
connection for a left foot disability not having been 
submitted, the appeal with respect to this issue is denied.  

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a left knee disability is granted, and to this extent only, 
the appeal with respect to this issue is granted.  


REMAND

Having determined that new and material evidence has been 
presented with respect to the issue of entitlement to service 
connection for a left knee disability, this claim must be 
considered de novo, to include whether or not the veteran's 
claim for service connection for a left knee disability is 
well grounded under 38 U.S.C.A. § 5107(a).  Winters.  

A June 1988 RO decision denied service connection for 
residuals of injury to the right middle finger.  In August 
1988 a notice of disagreement was submitted with this denial.  
A July 1999 RO decision denied service connection for 
peripheral neuropathy and found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a stomach disability.  
In July 1999 the veteran submitted a statement indicating, in 
substance, that he would like to continue his appeal with 
respect to the issues of peripheral neuropathy and stomach 
disability.  The Board construes this as a notice of 
disagreement.  A statement of the case with respect to the 
issues of entitlement to service connection for residuals of 
an injury to the right middle finger, peripheral neuropathy, 
and whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disability has not been issued.  Where there is a 
notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincoln v. West, 12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  After undertaking any indicated 
development, the RO should adjudicate the 
issue of entitlement to service 
connection for a left knee disability, 
de novo, to include whether the March 21, 
1990 reopened claim is well grounded.  

2.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
residuals of injury to the right middle 
finger, peripheral neuropathy, and 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
stomach disability.  All appropriate 
appellate procedures should then be 
followed.  

3.  With respect to the issue of service 
connection for a left knee disability, if 
the appeal is not granted to the 
veteran's satisfaction, both the veteran 
and his representative should be provided 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

- 11 -

- 1 -


